                IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF PENNSYLVANIA

SEVEN Z ENTERPRISES, INC.,                :   CIVIL ACTION NO. 2:17-CV-740
et al.,                                   :
                                          :   (Chief Judge Conner)
                   Plaintiffs             :
                                          :
             v.                           :
                                          :
GIANT EAGLE, INC.,                        :
                                          :
                   Defendant              :

                                      ORDER

      AND NOW, this 23rd day of December, 2019, upon consideration of the

motion (Doc. 179) for partial judgment on the pleadings pursuant to Federal Rule of

Civil Procedure 12(c) filed by defendant and counterclaim plaintiff Giant Eagle, Inc.

(“Giant Eagle”), and for the reasons stated in the accompanying memorandum, it is

hereby ORDERED that:

      1.     Giant Eagle’s motion (Doc. 179) for partial judgment on the pleadings
             is GRANTED in part and DENIED in part as follows:

             a.    The motion is GRANTED as to Giant Eagle’s supplemental
                   counterclaim Counts 7, 8, and 9, (Doc. 150 ¶¶ 166-99), to the
                   extent set forth in the accompanying memorandum.

             b.    The motion is DENIED in all other respects.

      2.     The Clerk of Court shall enter judgment in Giant Eagle’s favor on
             Giant Eagle’s supplemental counterclaim Count 7. Plaintiff and
             counterclaim defendant Mon Valley Foods, Inc. (“Mon Valley”) must,
             within a reasonable time, SPECIFICALLY PERFORM in accordance
             with paragraph 23 of the Fisher Heights sublease agreement, (Doc. 79-
             36 ¶ 23), regarding the option to purchase.
3.   It is ORDERED and DECLARED that the Retailer’s Agreement (Doc.
     79-5) between Mon Valley and Giant Eagle for the Fisher Heights and
     Finleyville stores is TERMINATED.

4.   The Clerk of Court shall enter declaratory judgment in favor of Giant
     Eagle on Giant Eagle’s supplemental counterclaim Count 8 in
     accordance with paragraph 3 above.

5.   It is ORDERED and DECLARED that the following contracts between
     Mon Valley and Giant Eagle are TERMINATED: the Finleyville
     sublease agreement (Doc. 150-1); the Uniontown Retailer’s Agreement
     (Doc. 150-2); and the Uniontown sublease agreement (Doc. 150-3).

6.   The Clerk of Court shall enter declaratory judgment in favor of Giant
     Eagle on Giant Eagle’s supplemental counterclaim Count 9 in
     accordance with paragraph 5 above.

7.   The entry of judgment referenced above in paragraphs 2, 4, and 6
     concerning Giant Eagle’s supplemental counterclaim Counts 7, 8, and
     9 shall be final judgment pursuant to Federal Rule of Civil Procedure
     54(b). After considering the requisite factors provided by the Third
     Circuit Court of Appeals, see Berckeley Inv. Grp., Ltd. v. Colkitt, 455
     F.3d 195, 203 (3d Cir. 2006), the court finds that there is no just reason
     for delay, see FED. R. CIV. P. 54(b).



                                /S/ CHRISTOPHER C. CONNER
                                Christopher C. Conner, Chief Judge
                                United States District Court
                                Middle District of Pennsylvania
